Citation Nr: 1205845	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  08-12 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection of posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claim now lies with the Indianapolis, Indiana RO.  

The RO apparently reopened the claim for service connection of PTSD in a and denied it on a de novo basis.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2002 rating decision the RO last denied the Veteran's claim for service connection of PTSD due to lack of verifiable stressors.

2.  The Veteran's lay statements as to experiencing fear of death or injury due to enemy action in service raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The February 2002 rating decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2011).

2.  New and material evidence has been received and the Veteran's claim for service connection of PTSD is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; Kent v. Nicholson, 20 Vet. App. 1 (2006).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's claim for service connection of PTSD was last denied in February 2002 due to the lack of verifiable stressors.  The Veteran did not appeal this determination and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the February 2002 denial of the Veteran's claim, the Veteran has submitted additional lay statements regarding his in-service stressors.  The RO was unable to verify certain stressors, and other stressors were too vague so as to allow the RO to attempt verification.  However, the RO did verify that an individual that the Veteran identified as his best friend was killed in action.  Although the Veteran did not witness the death, the Board notes that the occurrence of a stressor is a factual determination that may be reached by the Board or the RO, but that the sufficiency of stressor is a medical determination.  Furthermore, in numerous statements associated with the file, the Veteran has related a general fear of hostile attack, e.g. from rockets, mortars and small arms.  The record shows that the February 2002 denial was based on the inability to verify the Veteran's claimed stressors.  In light of the verification of the death of his friend, and the Veteran's statements regarding a general fear of hostile attack, the Board concludes that new and material evidence has been received, and the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, and the claim is reopened; to this extent only is the appeal granted.


REMAND

The Veteran contends that he is entitled to service connection for PTSD.  Specifically, the Veteran has asserted that he suffers from PTSD as a result of his military service in Vietnam, as outlined above.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record demonstrates that the Veteran has been diagnosed as having PTSD.  During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  To avoid potential prejudice to the Veteran, remand for RO consideration of these amendments is necessary.

In the present case, the Veteran's reported stressors include fear of hostile activity during his service in Vietnam, particularly from incoming rocket, mortar and small arms fire attacks, and other occurrences.  As noted, the record also shows that the death of an individual he has described as his best friend in Vietnam has been verified, although the Veteran was not present as a witness to his death.  The Veteran has been diagnosed as having PTSD and under the circumstances and in light of recent VA amendments to the PTSD service connection regulations, the Board finds that a VA examination is warranted, particularly to attempt to confirm that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to obtain a medical opinion indicating whether it is at least as likely as not (a 50 percent or greater probability) that he has PTSD due to his claimed stressor(s).  If PTSD is diagnosed, the examiner must specify what specific stressor(s) is/are the basis(es) of the diagnosis.  

The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.


A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Thereafter, the issue on appeal should be readjudicated. If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.   This must include consideration of the Veteran's claim for service connection for PTSD under the current version of 38 C.F.R. § 3.304(f)(3).  The matter should then be returned to the Board, if in order, for further appellate process.






	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


